 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIE McCLOUD,                                     Case No.: 3:19-cv-00083-LAB-BLM
     CDCR #C-42751
12
                                        Plaintiff,       ORDER DENYING MOTION TO
13                                                       RE-OPEN CASE
                          vs.
14
                                                         [ECF No. 7]
     C/O T. BIRD-HUNT, et al.,
15
                                     Defendants.
16
17
18         On January 10, 2019, Plaintiff, proceeding pro se and while incarcerated at Richard
19   J. Donovan Correctional Facility (“RJD”) in San Diego, California, filed a civil rights
20   complaint pursuant to 42 U.S.C. § 1983, alleging three correctional officials at Richard J.
21   Donovan Correctional Facility violated his Eighth Amendment rights by failing to protect
22   him from attack at the hands of a fellow inmate on February 8, 2018, and denied him due
23   process during an inmate appeals process following the incident. (See Compl., ECF No. 1
24   at 2-5.) He also filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28
25   U.S.C. § 1915(a) (ECF No. 2).
26         Just two weeks later, on January 28, 2019, and before the Court had an opportunity
27   to rule on his IFP or screen his Complaint pursuant to 28 U.S.C. § 1915(e)(2) and
28   § 1915A, Plaintiff filed a Notice of Voluntary Dismissal. (See ECF No. 5.)
                                                     1
                                                                             3:19-cv-00083-LAB-BLM
 1         Because no Defendants had yet to be served, and Fed. R. Civ. P. 41(a) permits
 2   dismissal without prejudice and without a court order, Plaintiff’s Notice automatically
 3   terminated this action. Hamilton v. Shearson-Lehman Am. Exp., Inc., 813 F.2d 1532,
 4   1534–35 (9th Cir. 1987) (“A voluntary dismissal by a plaintiff [Fed. R. Civ. P. 41(a)]
 5   automatically terminates the action upon the filing of the dismissal with the clerk.”).
 6         Now, two months later, Plaintiff has filed a letter with the Clerk of the Court
 7   requesting to “re-file the case under the same case number,” explaining that he now seeks
 8   to proceed because his administrative remedies have been exhausted. (See ECF No. 7 at
 9   1, 2.) Plaintiff further asks that the Clerk of Court provide him with a copy of the
10   Complaint he filed back in January because he did not keep a copy and is indigent. (Id.)
11         Because a voluntary dismissal pursuant to Fed. R. Civ. P. 41(a) is without
12   prejudice however, and it is not clear that Plaintiff exhausted his administrative remedies
13   pursuant to 42 U.S.C. § 1997(a) before he filed his Complaint in this case, the Court
14   DENIES his Motion to re-open this case. See Andres v. Marshall, 867 F.3d 1076, 1078
15   (9th Cir. 2017) (noting that the “exhausti[on of] available remedies during the course of
16   litigation d[oes] not comply with § 1997e(a)’s requirements,” and that a prisoner “must
17   exhaust his administrative remedies prior to filing an action.”) (citing McKinney v.
18   Carey, 311 F.3d 1198, 1199 (9th Cir. 2002) (emphasis added)).
19         Should Plaintiff wish to prosecute the claims originally alleged in this case, which
20   he now contends have been exhausted, he should file a new and separate civil action,
21   together with a new Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a), which
22   includes a certified copy of his trust account statements covering the 6-month period
23   preceding the filing of his new Complaint. See 28 U.S.C. § 1915(a)(2).1
24
25
26   1
      Because Plaintiff is incarcerated at RJD, he must submit his new Complaint and IFP
27   Motion electronically pursuant to S.D. Cal. General Order 653A. See S.D. Cal. Gen. Order
     653A (describing pilot e-file program requirements for prisoners at RJD, Calipatria, and
28   Centinela State Prisons).
                                                   2
                                                                              3:19-cv-00083-LAB-BLM
 1         Conclusion and Order
 2         For the reasons discussed, Plaintiff’s Motion to Re-Open this case is DENIED
 3   (ECF No. 7).
 4         The Clerk of the Court is DIRECTED to provide Plaintiff with a copy of the
 5   Complaint filed on January 10, 2019 (ECF No. 1) for his reference and records; however,
 6   the Clerk will assign and supply him with a new civil case number should he elect to
 7   proceed by filing a new Complaint.
 8         This civil action, Case No. 3:19-cv-00083-LAB-BLM, will remain closed.
 9         IT IS SO ORDERED.
10
11
12   Dated: March 25, 2019
13                                             Hon. Larry Alan Burns
                                               Chief United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
                                                                           3:19-cv-00083-LAB-BLM
